                                                       1    Blakeley E. Griffith, Esq.
                                                            Nevada Bar No. 12386
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            bgriffith@swlaw.com
                                                       5    Attorneys for Defendant Energy Group
                                                            Consultants, Inc.
                                                       6

                                                       7

                                                       8
                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                       9
                                                                                                 DISTRICT OF NEVADA
                                                      10
                                                            ANDREW PERRONG, individually and on
                                                      11    behalf of all others similarly situated,              Case No.: 2:19-cv-00115-RFB-GWF
                                                      12                            Plaintiff,                    STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                  WITHDRAW DEFENDANT ENERGY
Snell & Wilmer




                                                      13    vs.
                    Las Vegas, Nev ada 89169




                                                                                                                  GROUP CONSULTANTS, INC.’S
                         LAW OFFICES




                                                                                                                  MOTION TO DISMISS [ECF. NO. 16]
                          702.784 .5200




                                                      14    SPERIAN ENERGY CORP, a Nevada
                               L.L.P.




                                                            corporation, and ENERGY GROUP                         WITH PREJUDICE
                                                      15    CONSULTANTS, INC., a Kansas
                                                            corporation,
                                                      16
                                                                                    Defendants.
                                                      17

                                                      18             Defendant Energy Group Consultants, Inc. (“Defendant”) and Plaintiff Andrew Perrong
                                                      19   (“Plaintiff” and together with Plaintiff, the “Parties”), by and through their respective counsel, enter
                                                      20   this Stipulation based on the following:
                                                      21             1.     On April 10, 2019, Defendant filed its Motion to Dismiss (ECF No. 16) (“Motion”).
                                                      22             2.     On April 30, 2019, Plaintiff filed its Response to the Motion to Dismiss (ECF No.
                                                      23   32).
                                                      24             NOW, THEREFORE, the Parties agree that:
                                                      25             A.     The Defendant’s Motion to Dismiss shall be withdrawn with prejudice;
                                                      26             B.     The Parties waive any right to seek attorneys’ fees and costs related to the Motion
                                                      27   or responding to the Motion; and
                                                      28

                                                                                                            -1-
                                                           4852-7347-2918
                                                       1             C.     Defendant shall have until May 28, 2019 to file its responsive pleading to the

                                                       2   Amended Complaint.

                                                       3    Dated: May 7, 2019                               Dated: May 7, 2019
                                                       4
                                                            SNELL & WILMER L.L.P.
                                                       5

                                                       6    By:    /s/ Blakeley E. Griffith                  By:__/s/Anthony I. Paronich_____________
                                                            Blakeley E. Griffith (NV Bar No. 12386)          Craig B. Friedberg (NV Bar No. 4606)
                                                       7    3883 Howard Hughes Parkway, Suite 1100           4760 South Pecos Road, Suite 103
                                                            Las Vegas, Nevada 89169                          Las Vegas, Nevada 89121
                                                       8
                                                            Telephone: 702.784.5200                          Telephone: (702) 435-7968
                                                       9    Facsimile: 702.784.5252                          Facsimile: (702) 825-8071
                                                            Attorneys for Defendant Energy Group             Attorneys for Plaintiff Andrew Perrong
                                                      10    Consultants, Inc.
                                                                                                             Anthony I. Paronich, Esq.
                                                      11                                                     PARONICH LAW, P.C.
                                                                                                             350 Lincoln Street, Suite 2400
                                                      12                                                     Hingham, MA 02043
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                             Email: anthony@paronichlaw.com
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169




                                                                                                             Attorneys for Plaintiff
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16                                               ORDER

                                                      17             IT IS HEREBY ORDERED that Defendant Energy Group Consultants, Inc. Motion to

                                                      18   Dismiss shall be withdrawn with prejudice, and the Parties waive any right to seek attorneys’ fees

                                                      19   and costs related to the Motion or responding to the Motion.

                                                      20             IT IS FURTHER ORDERED that Defendant shall have until May 28, 2019 to file its

                                                      21   responsive pleading to the Amended Complaint.

                                                      22             DATED this _____
                                                                                 13th day of May 2019.

                                                      23                                              _______________________________________
                                                                                                  ________________________________
                                                                                                      UNITED STATES DISTRICT COURT JUDGE
                                                      24                                          RICHARD   F. BOULWARE, II
                                                                                                  UNITED STATES DISTRICT JUDGE
                                                      25
                                                                                                  DATED this
                                                      26

                                                      27

                                                      28

                                                                                                          -2-
                                                           4852-7347-2918
                                                       1                                       CERTIFICATE OF SERVICE
                                                       2      I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18) years,

                                                       3      and I am not a party to, nor interested in, this action. On this date, I caused to be served a true

                                                       4      and correct copy of the foregoing STIPULATION AND ORDER TO WITHDRAW

                                                       5      DEFENDANT ENERGY GROUP CONSULTANTS, INC.’S MOTION TO DISMISS

                                                       6      [ECF NO. 16] by method indicated below:

                                                       7               BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                       number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                       8               A printed transmission record is attached to the file copy of this document(s).

                                                       9               BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                       postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                      10               as set forth below.

                                                      11               BY OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
                                                                       delivery service company for delivery to the addressee(s) on the next business day.
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                       BY PERSONAL DELIVERY: by causing personal delivery by                       ,a
Snell & Wilmer




                                                      13               messenger service with which this firm maintains an account, of the document(s) listed
                    Las Vegas, Nev ada 89169




                                                                       above to the person(s) at the address(es) set forth below.
                         LAW OFFICES


                          702.784 .5200




                                                      14
                               L.L.P.




                                                              _        BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
                                                      15               electronic filing and service upon the Court’s Service List for the above-referenced case.

                                                      16               BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                       the individual(s) listed below:
                                                      17

                                                      18   Craig B. Friedberg, Esq.
                                                           4760 South Pecos Road, Suite 103
                                                      19   Las Vegas, Nevada 89121
                                                           Email: attcbf@cox.net
                                                      20
                                                           Anthony I. Paronich, Esq.
                                                      21   BRODERICK & PARONICH, P.C.
                                                           99 High Street, Suite 304
                                                      22   Boston, MA 02110
                                                           Email: anthony@broderick-law.com
                                                      23   Attorneys for Plaintiff

                                                      24   DATED this th day of May 2019.

                                                      25
                                                                                                             /s/ Gaylene Kim
                                                      26                                                    An employee of SNELL & WILMER L.L.P.
                                                      27

                                                      28

                                                                                                              -3-
                                                           4852-7347-2918
